                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 QUORDALIS V. SANDERS,

                             Plaintiff,
 v.                                                      Case No. 19-CV-437-JPS

 CINDY O’DONNELL, BRAD HOMP,
 BRIAN FOSTER, T. MOON, G.
 LOOMAS, JENNFIER FELDER, and
                                                                        ORDER
 JASON JACKSON,

                             Defendants.



       On April 4, 2019, the Court ordered that Plaintiff pay the full civil filing

fee for this case within 14 days, meaning on or before April 18, 2019. (Docket

#6). That deadline has long since passed, and the Court has not received

payment of the filing fee. Instead, on April 8, 2019, Plaintiff filed a motion for

appointment of counsel to assist him in obtaining a legal loan. (Docket #7). It is

the Court’s role to appoint counsel when the difficulty of the case exceeds the

particular plaintiff’s capacity to coherently present it to the judge or jury

himself, Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007), not when the plaintiff

needs a funding mechanism for his litigation. Plaintiff is a prolific filer of

unmeritorious cases, having already incurred three strikes under 28 U.S.C. §

1915(g). He has only himself to blame for the difficulties he is having

prosecuting the myriad lawsuits he files. Plaintiff’s motion for appointment of

counsel will be denied and this case will be dismissed without prejudice for

failure to pay the filing fee. See Civil L. R. 41(c).
      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for appointment of counsel

(Docket #7) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is hereby

DISMISSED without prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 16th day of May, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                                Page 2 of 2
